DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 1-4, 6-11 and 20) and species (SEQ ID NO: 3) in the reply filed on 5/10/22 is acknowledged.
Claims 5 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.
Upon further consideration, SEQ ID NO: 4 is rejoined with the elected species and examined.
SEQ ID NOs: 1, 2, and 5-8 in claim 8 and claim 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Specification
The disclosure is objected to because of the following informalities: At the bottom of page 44, the term “claim” is used and claims should not be recited in the specification, but on a separate sheet.  
Appropriate correction is required.
Improper Markush Rejection
Claims 8 and 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of SEQ ID NOs: 1-8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while each sequence is part of a mammalian FUBP1 nucleic acid, they appear to be directed to different regions of the nucleic acid.  A search of the prior art, shows that SEQ ID NO: 4 is the only sequence that shares a structural similarity (98% identity) with SEQ ID NO: 5.  Absence evidence to the contrary, each sequence has a different nucleotide sequence that does not share a structural similarity with the other sequences listed in the claims.  Applicant can provide evidence that these SEQ ID NOs: share a single structural similarity.  For example, SEQ ID NO: 4 is 98% identical to SEQ ID NO: 5 and was rejoined with the elected species (SEQ ID NO: 5).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection is limited to the elected invention (nucleic acid inhibitor).
The broadest reasonable interpretation of the claimed method is a FUBP1 inhibitor to treat HBV infection.  The inhibitor embraces a nucleic acid molecule that directly or indirectly inhibits FUBP1 expression in a subject having a HBV infection.  The nucleic acid molecule comprises an antisense oligonucleotide or another oligomeric nucleic acid molecule, such as CRISPR RNA, a siRNA, shRNA, an aptamer or a ribozyme (page 4).
Table 3 provides a list of FUBP1 sequences.  Applicant provides written description for an antisense oligonucleotide, a siRNA or shRNA that comprises a sequence that is complementary to a FUBP1 nucleotide sequence.   In addition, applicant provides description of three organic compounds known in the prior art (Formulas VIII, IX, and X).  However, this does not provide written support for other types of molecules such as CRISPR RNA, aptamers and ribozymes.  Antisense oligonucleotides, siRNA and shRNA and the organic compounds have a different structure and/or mechanism of action compared to these other types of nucleic acid molecules.  There is no essential structure of record required for FUBP1 inhibitors to treat HBV in a subject that would support written description for the genus of inhibitors.  The skilled artisan cannot envision CRISPR RNA, aptamers and ribozymes having the desired biological activity (treat HBV infection by reducing FUBP1 expression) based on the nucleic acid inhibitors described in the specification.  Other than generically contemplating these molecules, the specification does not provide adequate written description of the CRISPR RNA, aptamer, ribozyme itself.  See MPEP 2163, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  While it is acknowledged that it is routine and conventional to prepare these molecules, in view of MPEP 2163, adequate written description of FUBP1 inhibitors requires more than just generically contemplating the species of inhibitors.  In view of the lack of description for these species, the skilled artisan would have to use an assay to make these molecules and then empirically determine if they have the desired biological activity. 
In addition, the prior art and the as-filed specification do not provide written description for any molecule that indirectly reduces FUBP1 expression in a cell infected with HBV.
The written description requirement for the claimed genus of inhibitors is not satisfied through sufficient description of a representative number of species.  A representative number of species are not adequately described to be considered representative of the entire genus.  There is substantial variation within the genus of FUBP1 inhibitors, and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of FUBP1 inhibitors in claims 1-4, 6, and 8-11 as of the effective filing date sought in the instant case. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixit et al. (J. Virol. 89: 7905-7921 (pages 1-28), 2015).
Dixit et al. teach administering a shRNA targeting FBP1 (also known as FUBP1, see page 1 of the specification) to modulate expression of FBP1 in a cell line (pages 4-5).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al. (J. Virol. 82: 5761-5773 (pages 1-27), 2008).
Zhang et al. teach administering FBP (also known as FUBP1, see page 1 of the specification) siRNA to modulate expression of FBP1 in a cell line carrying HCV replicons (pages 1 and 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1-4, 6, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (J. Virol. 89: 7905-7921, 2015) taken with Szabo et al. (Pathology Oncology Research Vol. 10, pages 5-11).
Dixit et al. teach administering a shRNA targeting FBP1 (also known as FUBP1, see page 1 of the specification) to modulate expression of FBP1 in a cell line.
Dixit et al. teach that following hepatitis C virus (HCV) infection, FUBP1 inhibits p53 transactivation activity and regulates BCCIP and TCTP mRNA and protein which are positive and negative regulators of p53 respectively.  Dixit teaches that FUBP1 binds directly to DNA binding domain of the tumor suppressor p53 to inhibit its recruitment to target promoters.  One of ordinary skill in the art would possess the knowledge that p53 is involved in cellular host defense during viral infection and inhibiting p53, FUBP1 promotes viral expansion.  FUBP1 indirectly prevents the p53 stress response pathway that would block viral replication.
However, at the time of the effective filing date, Szabo et al. teach that HBV and HCV induce hepatocellular carcinoma (HCC) (page 5).  Szabo et al. discloses the similarities and differences between HCV and HBV.  One of the similarities in HCC is that one of the common altered pathways is p53 pathway. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Dixit taken with Szabo et al. to reduce FUBP1 expression in a subject having a HBV infection, namely to arrive at the claimed invention.  Since p53 is involved in HBV and HCV induced HCC and FUBP1 inhibits p53, one of ordinary skill in the art would have been motivated to combine the teaching to reduce HBV infection in a subject infected with HBV comprising administering a FUBP1 shRNA to the subject.  See MPEP 2143 I. Exemplary Rationales (G).  The p53 pathway is common to both HBV and HCV and reducing FUBP1 expression could be a target to reduce HBV or HCV infection.  It would have been obvious to treat a subject with chronic HBV infection to try and treat the infection  
Although Dixit taken Szabo with is silent with respect to the wherein clauses (functional limitations) of the instant claims 3-4  and 10-11, Dixit taken Sazbo with makes obvious all of the claimed active method steps, so the functional effects of the claimed methods are considered to be embraced in the method steps made obvious by Dixit and.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685  (1972).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (J. Virol. 89: 7905-7921, 2015) taken with Szabo et al. (Pathology Oncology Research Vol. 10, pages 5-11) as applied to claims 1-4, 6, 7, and 10-11 above, and further in view of Levens et al. (US 5,580,760).
Dixit et al. and Szabo et al. do not specifically teach the shRNA targeting a sequence selected from SEQ ID NOs: 3 or 4.
However, at the time of the effective filing date, ‘760 teaches a nucleotide sequence that is 98% identical to SEQ ID NO: 3 recited in instant claims 8 and 9 (SEQ ID NO: 1).  SEQ ID NO: 1 is directed to a mammalian FUBP1 sequence.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Dixit and Szabo taken with ‘760 to make shRNA to target SEQ ID NO: 5, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make shRNA that targets FUBP1 nucleic acid and would reduce expression of the target nucleic acid.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635